19-12346-shl           Doc 51       Filed 09/04/19       Entered 09/04/19 18:33:02                 Main Document
                                                        Pg 1 of 11


William F. Gray, Jr.        Presentment Date and Time: September 25, 2019 at 12:00 p.m.
Alison D. Bauer             Objection Deadline: September 20, 2019 at 12:00 p.m.
FOLEY HOAG LLP
1301 Avenue of the Americas
25th Floor
New York, New York 10019
Tel: (646) 927-5500
Fax: (646) 927-5599

Proposed Attorneys for Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :      Chapter 11
                                                           :
LIDDLE & ROBINSON, L.L.P.,1                                :      Case No. 19-12346 (SHL)
                                                           :
                           Debtor                          :      (Jointly Administered with Case No. 19-
---------------------------------------------------------- x      10747)

             MOTION BY DEBTOR LIDDLE & ROBINSON, L.L.P., PURSUANT TO
            BANKRUPTCY RULE 2004 AND § 105(a) OF THE BANKRUPTCY CODE,
              FOR AN ORDER DIRECTING (I) EXAMINATION OF BLAINE H.
                BORTNICK, AND (II) PRODUCTION OF DOCUMENTS BY
                BLAINE H. BORTNICK, ALONG WITH RELATED RELIEF

           Liddle & Robinson, L.L.P., as debtor and debtor-in-possession (the “Debtor”), in the above-

captioned chapter 11 case (the “Chapter 11 Case”), hereby moves this Court (the “Motion”) for the

entry of an order (the “Order”), substantially in the form attached hereto as Exhibit B, directing (I)

examination of Blaine H. Bortnick, and (II) production of documents by Blaine H. Bortnick, along

with related relief. In support of this Motion, the Debtor relies on the Affidavit of Jeffrey L. Liddle

Under Bankruptcy Rule 1007-2 filed on July 22, 2019 in the Chapter 11 Case (Document 2) (the

“First Day Declaration”). In further support of this Motion, the Debtor respectfully states as follows:




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
19-12346-shl        Doc 51   Filed 09/04/19       Entered 09/04/19 18:33:02     Main Document
                                                 Pg 2 of 11



                                         BACKGROUND

       1.      On July 22, 2019 (the “Petition Date”), the Debtor filed a voluntary petition in this

Court for relief under Chapter 11 of the Bankruptcy Code.

       2.      The Debtor is a law firm partnership formed on June 4, 1979. First Day Declaration

¶ 1. Jeffrey L. Liddle is the sole remaining partner of the Firm. First Day Declaration ¶ 4. On

March 11, 2019, Mr. Liddle filed a voluntary petition for relief under the Bankruptcy Code. First

Day Declaration ¶ 24.

       3.      In 2016, the Firm commenced a new lending relationship with three ostensibly-

related businesses of Counsel Financial Services LLC: Counsel Financial II LLC (“CF II”), LIG

Capital LLC (“LIG”), and, in 2017, Counsel Financial Holdings LLC (“CF Holdings” and,

collectively with CF II and LIG, “Counsel Financial” or the “Prepetition Lenders”). The predatory

lending practices of Counsel Financial have contributed mightily to the Firm’s difficulties. First

Day Declaration ¶ 3. Blaine Bortnick, who was an equity partner of the Debtor for approximately

20 years, was the principal negotiator of the lending relationship between the Debtor and Counsel

Financial. Bortnick also signed the loans documents, as well as a Security Agreement and Guaranty

related to a Revolving Promissory Note that the Debtor entered into with CF II. First Day

Declaration ¶ 10.

       4.      Since his departure from Liddle & Robinson in June 2017, Bortnick has, in

conjunction with Counsel Financial, interfered with the Debtor’s business affairs by communicating

directly with clients of the Debtor, diverting some clients from the Debtor, and interfering with the

collection of fees from some of these clients.

                                     RELIEF REQUESTED

       5.      Debtor seeks to examine Blaine H. Bortnick (“Bortnick”), a former partner of the

Firm, under oath, pursuant to Bankruptcy Rule 2004, regarding his interactions with Counsel
19-12346-shl        Doc 51    Filed 09/04/19    Entered 09/04/19 18:33:02          Main Document
                                               Pg 3 of 11


Financial and his role in otherwise interfering with the Firm’s business affairs. Debtor also requests

that the Bortnick be required to produce various documents, prior to the examination, which are

listed on Exhibit A.

          6.     Debtor’s examination of Bortnick will include, without limitation, the following

topics:

          (a) Bortnick’s departure from Liddle & Robinson.

          (b) Bortnick’s management and supervisory role at Liddle & Robinson.

          (c) Bortnick’s role in negotiating loan agreements with Counsel Financial.

          (d) Any Liddle & Robinson cases that Bortnick continued working on following his
              departure from Liddle & Robinson, including any fee arrangements regarding such
              cases.

          (e) Any agreements between Bortnick, on the one hand, and Counsel Financial, Rasco
              Klock or any former partner of Liddle & Robinson, regarding (1) Bortnick’s law
              practice after he left Liddle & Robinson; (2) Liddle & Robinson; or (3) current or
              former Liddle & Robinson clients.

          (f) Any communications with Counsel Financial, Rasco Klock, or any former partner of
              Liddle & Robinson regarding (1) Bortnick’s law practice after he left Liddle &
              Robinson; (2) Liddle & Robinson; or (3) Liddle & Robinson clients.

          (g) Any communications with Read McCaffrey (from August 2015-present) regarding
              Rasco Klock or Liddle & Robinson’s current or former clients.

          (h) All communications with James W. Halter during the 341 Examinations of Jeffrey Lew
              Liddle.

          (i) All communications between Bortnick and David Wander, or any attorney at Davidoff
              Hutcher & Citron LLP, at any time, regarding Liddle & Robinson, its clients (including
              the GlaxoSmithKline clients), the Counsel Financial loans, Liddle & Robinson’s cases,
              or Jeffrey Lew Liddle.

          7.     Bankruptcy Rule 2004 empowers the Bankruptcy Court to order the examination of

any person, including the debtor, upon written motion as “to the acts, conduct, or property or to the

liabilities and financial condition of the debtor, or to any matter which may affect the administration

of the debtor's estate . . . .” Fed. R. Bankr. P. 2004. The scope of inquiry under Rule 2004 is intended
19-12346-shl       Doc 51    Filed 09/04/19    Entered 09/04/19 18:33:02          Main Document
                                              Pg 4 of 11


to be very broad, unfettered and in the nature of a fishing expedition. See In re Corso, 328 B.R. 375,

383 (E.D.N.Y. 2005); In re Hughes, 281 B.R. 224, 226 (Bankr. S.D.N.Y. 2002); In re Ecam Publ'ns,

Inc., 131 B.R. 556, 559 (Bankr. S.D.N.Y. 1991); In re Drexel Burnham Lambert Group, Inc., 123

B.R. 702, 711 (Bankr. S.D.N.Y. 1991); In re Valley Forge Plaza Assocs., 109 B.R. 451, 453 (Bankr.

D. Mass. 1983); In re Wilcher, 56 B.R. 428, 433 (Bankr. N.D. Ill. 1985); In re Johns-Manville Corp.,

42 B.R. 362, 364 (S.D.N.Y. 1984); In re GHR Cos., 41 B.R.. 655, (Bankr., D. Mass, 1983); In re

Vantage Petroleum Corp., 34. B.R. 650, 651 (Bankr. E.D.N.Y. 1983). “Because the purpose of the

Rule 2004 investigation is to aid in the discovery of assets, any third party who can be shown to

have a relationship with the debtor can be made subject to a Rule 2004 investigation.” In re

Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y. 1993), aff'd, 17 F.3d 600 (2d Cir. 1994).

       8.      Section 105(a) of the Bankruptcy Code authorizes the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a).

       9.      Debtor submits that the relief request, pursuant to Rule 2004 and as supplemented by

§ 105(a), is reasonable and proper and in the best interests of the Debtor’s estate.

       10.     Debtor intends for its examination of Bortnick and Bortnick’s production of

documents to be conducted in an orderly and reasonable manner, providing Bortnick with sufficient

time to comply with all reasonable requests and demands, and with a minimum amount of intrusion

into Bortnick’s legitimate privacy concerns, under the circumstances.

                                              NOTICE

       11.     Notice of this Motion has been provided to: (a) the Office of the United States Trustee

for Southern District of New York; (b) the entities listed on the List of Creditors Holding the 20

Largest Unsecured Claims filed pursuant to Bankruptcy Rule 1007(d) (on a consolidated basis); (c)
19-12346-shl      Doc 51     Filed 09/04/19    Entered 09/04/19 18:33:02         Main Document
                                              Pg 5 of 11


all secured lenders; and (d) Blaine H. Bortnick. In light of the nature of the relief requested, the

Debtor submits that no other or further notice is necessary.

                                     NO PRIOR REQUEST

         12.   No prior motion for the relief requested herein has been made to this or any other

court.

         WHEREFORE, the Debtor respectfully requests entry of an order, substantially in form

attached hereto as Exhibit B, directing (I) examination of Blaine H. Bortnick, and (II) production

of documents by Blaine H. Bortnick, along with related relief.

 Dated: September 4, 2019                              Respectfully submitted,
        New York, New York
                                                       /s/ William F. Gray, Jr.
                                                       FOLEY HOAG LLP
                                                       William F. Gray, Jr.
                                                       Alison D. Bauer
                                                       1301 Avenue of the Americas
                                                       New York, New York 10019
                                                       Tel: 646.927.5500
                                                       Fax: 646.927.5599
                                                       wgray@foleyhoag.com
                                                       abauer@foleyhoag.com

                                                       Proposed Attorneys for Debtor and Debtor
                                                       in Possession
19-12346-shl   Doc 51   Filed 09/04/19    Entered 09/04/19 18:33:02   Main Document
                                         Pg 6 of 11


                                     Exhibit A
     Document Request For Rule 2004 Examination Of Blaine H. Bortnick By Debtor
19-12346-shl   Doc 51     Filed 09/04/19    Entered 09/04/19 18:33:02       Main Document
                                           Pg 7 of 11


      DOCUMENT REQUEST FOR RULE 2004 EXAMINATION OF BLAINE H.
                      BORTNICK BY DEBTOR

   1. Any and all agreements, and drafts of agreements, between Bortnick, on the one hand,
      and Counsel Financial, Rasco Klock or any former Liddle & Robinson partner, regarding
      Bortnick’s or any former Liddle & Robinson partner’s law practice after leaving Liddle
      & Robinson, Liddle & Robinson, Jeffrey Lew Liddle, or Liddle & Robinson clients.

   2. Any and all communications from August 1, 2016 to present between Bortnick, on the
      one hand, and Counsel Financial, Rasco Klock or any former Liddle & Robinson partner,
      associate or other attorney regarding Bortnick’s law practice after he left Liddle &
      Robinson, Liddle & Robinson, Jeffrey Lew Liddle or Liddle & Robinson current or
      former clients.

   3. Any and all communications from August 1, 2016 to present between Bortnick and any
      current or former Liddle & Robinson clients regarding Bortnick’s departure from Liddle
      & Robinson, Bortnick’s continued representation of any such clients, or any efforts to
      move such clients from Liddle & Robinson.

   4. Any communications from August 1, 2015 to present between Bortnick and Read
      McCaffrey regarding Rasco Klock or Liddle & Robinson’s current or former clients.

   5. All communications between Bortnick and James W. Halter during the 341 Examinations
      of Jeffrey Lew Liddle.

   6. Any and all lists or memorandum describing or identifying any of the cases that Bortnick
      handled at Liddle & Robinson and/or attempted to move or divert from Liddle &
      Robinson following his departure.

   7. Copies of any Liddle & Robinson files or documents, whether in hard copy or electronic
      form, that Bortnick copied or otherwise took or obtained from Liddle & Robinson on or
      after January 1, 2017. This request includes without limitation all files or documents
      concerning Liddle & Robinson clients in Bortnick’s possession, custody or control,
      including without limitation all files he received from anyone other person or source,
      including other former partners of Liddle & Robinson.

   8. Income tax returns and copies of K-1s for Bortnick for tax years 2015, 2016, 2017 and
      2018.

   9. All communications between or among Bortnick, or any representative of Bortnick
      (including Richard Grimm), on the one hand, and David Wander, or any attorney at
      Davidoff Hutcher & Citron LLP or any attorney at Hodgson Russ LLP, on the other
      hand, at any time, regarding Liddle & Robinson, its clients (including the
      GlaxoSmithKline clients), the Counsel Financial loans, Liddle & Robinson’s cases, or
      Jeffrey Lew Liddle.
19-12346-shl    Doc 51     Filed 09/04/19    Entered 09/04/19 18:33:02         Main Document
                                            Pg 8 of 11


   10. Notes of all conversations and copies of all documents reviewed during conversations
       between Bortnick, or any representative of Bortnick, and anyone at or representing
       Counsel Financial, including counsel, from August 1, 2016 to the present.

   11. All affidavits or declarations, all drafts of any such affidavits or declarations and all
       communications concerning any such drafts or declarations prepared for use or possible
       use in the matter Counsel Financial II LLC v. Liddle & Robinson LLP, et al., Index No.
       814703/2018.

   12. All documents and communications concerning any settlement agreement reached by
       Bortnick in the matter Counsel Financial II LLC v. Liddle & Robinson LLP, et al., Index
       No. 814703/2018.

   13. All documents and communications concerning the representation of Gustavo
       Albuquerque, including without limitation all timesheets, bill or invoices. If attorney-
       client privilege is asserted, a list by date of all communications with Littler Mendelson
       and/or Banco Santander.

   14. All documents and communications concerning the resolution of the matter Weiner v.
       Douglas Elliman, including the calculation of the fee in the matter and to whom the fee
       was paid.

   15. All documents and communications concerning the resolution of the matter Negrete v.
       Citibank (S.D.N.Y.), including the calculation of the fee in the matter and to whom the
       fee was paid.

   16. All documents and communications concerning the resolution of the American Express
       Class Action (E.D.N.Y.), including the calculation of the fee in the matter, to whom the
       fee was paid, the status of any fee owed to Liddle & Robinson or Liddle & Robinson’s
       fee application.

   17. All timesheets, bills or invoices for the matter Innucci v. Santander Securities LLC.
19-12346-shl   Doc 51   Filed 09/04/19    Entered 09/04/19 18:33:02   Main Document
                                         Pg 9 of 11


                                      Exhibit B
                                   Proposed Order
19-12346-shl            Doc 51      Filed 09/04/19       Entered 09/04/19 18:33:02               Main Document
                                                       Pg 10 of 11



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :      Chapter 11
                                                           :
                                        1
LIDDLE & ROBINSON, L.L.P.,                                 :      Case No. 19-12346 (SHL)
                                                           :
                           Debtor                          :      (Jointly Administered with Case No. 19-
---------------------------------------------------------- x      10747)

       ORDER GRANTING MOTION BY DEBTOR LIDDLE & ROBINSON, L.L.P.,
     PURSUANT TO BANKRUPTCY RULE 2004 AND § 105(a) OF THE BANKRUPTCY
        CODE, FOR AN ORDER DIRECTING (I) EXAMINATION OF BLAINE H.
             BORTNICK, AND (II) PRODUCTION OF DOCUMENTS BY
             BLAINE H. BORTNICK, ALONG WITH RELATED RELIEF

           Upon the motion (the “Motion”)2 of Liddle & Robinson, L.L.P., as debtor and debtor-in-

possession (the “Debtor”), in the above-captioned case (the “Chapter 11 Case”), for an Order

directing (I) examination of Blaine H. Bortnick, and (II) production of documents by

Blaine H. Bortnick, along with related relief; it appearing that the relief requested is in the best

interest of the Debtor’s estate, his creditors and other parties in interest; it appearing that notice of

this Motion and the opportunity for a hearing on this Motion was appropriate under the particular

circumstances and that no other or further notice need be given; and after due deliberation and

sufficient cause appearing therefor, it is hereby ORDERED:

           1.       The Motion is granted as set forth herein.

           2.       Blaine H. Bortnick shall be examined, under oath, by Debtor, pursuant to Bankruptcy

Rule 2004, upon at least thirty (30) days prior written notice by Debtor to Blaine H. Bortnick, which

shall be held at the office of Debtor’s attorneys. Any creditor or creditors committee, if one is

formed, shall be entitled to attend, but not participate in, such examination, without the written

consent of both Debtor and Blaine H. Bortnick or further order of this Court.


1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.
19-12346-shl      Doc 51      Filed 09/04/19     Entered 09/04/19 18:33:02       Main Document
                                               Pg 11 of 11



       3.      Blaine H. Bortnick shall produce the documents listed on Exhibit "A" to the Motion,

by delivering such documents to Debtor’s attorneys, within twenty-one (21) days from the date of

entry of this Order.

       4.      The Debtor is authorized to take all actions necessary to effectuate the relief granted

pursuant to this Order in accordance with the Motion.

       5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       6.      The Court retains jurisdiction with respect to all matters arising from or relating to

the implementation of this Order.


 Dated: ________ __, 2019
        New York, New York

                                                     HONORABLE SEAN H. LANE
                                                     UNITED STATES BANKRUPTCY JUDGE
